IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 17 WM 2016
EX REL. CHARLETON JENNINGS,               :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CYNTHIA LANE, SUPERINTENDENT              :
AND DISTRICT ATTORNEY FOR ERIE,           :
PENNSYLVANIA,                             :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.